DETAILED ACTION

Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 7, 2022 has been entered.
The claim amendment dated June 7, 2022 has been entered.  Claims 1, 3, 5, and 7 were amended.  Claim 4 is a cancelled claim.  Claims 1-3 and 5-8 are pending.
The rejection over claims 1-8 under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2015/0364696 A1) in view of Zeng et al. (US 2017/0069848 A1) set forth in the rejection dated December 21, 2021 is withdrawn due to the claim amendment dated June 7, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2015/0364696 A1) in view of Kim et al. (WO 2014/003440 A1).
Park et al. teaches organic light-emitting devices comprising an emission layer with a first host and second host and the Park “second host” is according to Formula 2 (see abstract):

    PNG
    media_image1.png
    196
    435
    media_image1.png
    Greyscale
.
A specific derivative of a Formula 2 includes at least the following compound 203, which is the same as an instant “first host” compound according to instant compound H1-58 of instant claim 6:
	
    PNG
    media_image2.png
    231
    273
    media_image2.png
    Greyscale
.
While Park teaches a combination of hosts, it is not seen where Park et al. teaches host material the same as applicant’s claimed “second host” of instant Formula 2.  In analogous art, Kim et al. teaches host materials for an EL device that include carbazole-based derivatives (see abstract, par. 8, 16-25, 71, 73).  More specifically, Kim et al. teach compound C-11, which is the same as instant “second host” compound H2-56 of instant claim 7:

    PNG
    media_image3.png
    205
    117
    media_image3.png
    Greyscale
 (see page 10, par. 73).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a device including host material Formula 2, including specific “203”, as taught by Park et al. and compound C-11 as taught by Kim et al.  One would expect the Kim et al. compound to be useful as host material in a device structure according to Park et al., since Kim et al. teaches the material is useful as host in a light emitting layer of a phosphorescent light emitting device.  Furthermore, case law holds that the selection of a known material based on its suitability for its intended use (i.e., host material) supports prima facie obviousness.  Sinclar & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).  One would expect to achieve an operational device having a light emitting layer including known host materials as taught by Park et al. and Kim et al. within instant formulas 1 and 2, respectively, with a predictable result and a reasonable expectation of success.  Further regarding the two hosts in a composition mixture as recited in claims 1-3 and 5-7, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). 
	Regarding claim 8 and a layered device structure, Park et al. teaches a device may include a phosphorescent dopant in a light emitting layer (see par. 239).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cai et al., Dyes and Pigments, Vol. 143, (2017), pages 196-202 teaches double-host materials for OLEDs (see title, abstract, and Figure 1, page 197).  The reference is considered relevant to the field of the endeavor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786